Citation Nr: 0321100	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  01-06 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel







INTRODUCTION

The veteran had active service from September 1967 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, N.J., 
which granted service connection for bilateral tinnitus and 
assigned a 10 percent rating effective December 27, 1999.  
The RO also confirmed and continued a noncompensable (i.e., 0 
percent) rating for bilateral hearing loss-which had been in 
effect since a July 1971 rating granted service connection 
for this condition.  The noncompensable rating was effective 
April 23, 1971.

The notice of disagreement (NOD), initiating this appeal, was 
received at the RO in January 2001 and addressed only the 
issue of the rating for the service-connected bilateral 
hearing loss.  There was no mention of disagreement with the 
rating for the bilateral tinnitus.  So a statement of the 
case (SOC) addressing the hearing loss was issued in May 
2001, and the appeal on this specific issue subsequently was 
perfected by filing a timely substantive appeal (VA From 9) 
in July 2001.

In that VA Form 9, however, the veteran also contested the 
assignment of a single 10 percent rating for his bilateral 
tinnitus.  Thus, his VA Form 9 was a timely NOD as to the 
initial assignment of a single 10 percent rating for his 
bilateral tinnitus.  His representative also more recently 
addressed the tinnitus claim in an August 2003 statement.  
And where, as here, a veteran files a timely NOD, and the RO 
has not issued an SOC, the claim must be remanded to the RO 
(as opposed to merely referred there) for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Hence, the claim 
for a higher initial rating for the bilateral tinnitus will 
be REMANDED to the RO for appropriate disposition, including 
issuance of a SOC, prior to further review.



On appeal, the veteran also has in vague terms attempted to 
set forth a claim for retroactive benefits.  In this regard, 
he perfected a timely appeal from the July 1971 rating 
granting service connection for his bilateral hearing loss 
and assigning a noncompensable rating effective April 23, 
1971.  And in April 1972, the Board denied a compensable 
rating for his bilateral hearing loss.  There have been no 
subsequent or intervening rating decisions between the 1972 
Board decision and the December 2000 rating action appealed 
in this case.  Accordingly, for any retroactive award for 
bilateral hearing loss, the veteran must seek to revise the 
1972 Board decision by collaterally attacking it on the basis 
of clear and unmistakable error (CUE).  See 38 C.F.R. 
§ 3.105(a) (2002).  This, however, has not yet been alleged.  
Should the veteran desire to seek a retroactive award, a 
motion for revision of the 1972 Board decision must be filed 
directly with the Board, not the RO.  He may find it helpful 
to seek additional advice from his representative concerning 
this.  


FINDING OF FACT

The veteran is service-connected for a bilateral hearing 
loss; he has level II hearing acuity in each ear.  


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Tables VI, VIA, VII, 
Diagnostic Code 6100 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000, and eliminated the well-grounded claim 
requirement and modified the Secretary's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); see Holliday v. Principi, 14 Vet. 
App. 280, 284-86 (2001) (holding all sections of VCAA are 
retroactive).  

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim 
and that no additional assistance would aid in further 
developing the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  When there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, VCAA does not apply.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran also has been examined to obtain an opinion 
concerning the severity of his bilateral hearing loss.  See 
38 U.S.C.A. § 5103A(d).  And although given the chance, 
he declined to have a hearing.

The veteran also has been advised of the evidence necessary 
to substantiate his claim by means of the SOC and the rating 
decision issued in December 2000.  Therefore, the Board finds 
that VA has met its obligations to notify the veteran of the 
evidence needed to substantiate his claim and of what 
evidence he is responsible for obtaining and what evidence VA 
will obtain for him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence the 
veteran has indicated is pertinent to his claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.  

Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. 4.1(2002); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  But the 
most current level of functional impairment due to the 
service-connected disability is of primary importance.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 
1999).  The new regulations are codified at 38 C.F.R. 
§§ 4.85-4.87a (2002).  Where the applicable law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991); see also Baker v. West, 11 Vet. 
App. 163, 168 (1998).  



In this particular case, however, the veteran filed his claim 
for an increased rating in January 2000, after the effective 
date of the new criteria.  So only the new criteria need be 
considered because the change from the old criteria to the 
new criteria did not occur during the pendency of his appeal.

In any event, substantively, the former and current criteria 
are the same except that the amended regulations added two 
new provisions for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under section 4.85 because the speech discrimination 
test may not reflect the severity of communicative 
functioning that some veterans experience.  See 64 Fed. Reg. 
25,203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if 
puretone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB's or more, an evaluation could be based 
upon either Table VI or Table VI(a), whichever results in a 
higher evaluation.  In addition, under section 4.86(b), when 
a puretone threshold is 30 dB or less at 1000 Hertz, and is 
70 dB or more at 2000 Hertz, an evaluation could also be 
based either upon Table VI or Table VI(a), whichever results 
in a higher evaluation. 

Evaluations of hearing loss range from noncompensable (i.e., 
0 percent) to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. § 4.85(a) and (d) (2002). 

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

The veteran contends that the VA audiometric testing in July 
2000 was inappropriate to evaluate his hearing loss because 
it was conducted in a sound proof environment; whereas, his 
hearing disability impairs him in a normal environment.  
However, 38 C.F.R. § 4.85 (2002) requires that VA audiometric 
rating examinations must be conducted using controlled speech 
discrimination and puretone audiometry test.  This requires 
that testing be done in a sound proof environment so that 
hearing impairment can be compared with those who have normal 
hearing acuity.  

When examined by a VA audiologist in July 2000 in connection 
with his current claim, the veteran had the following pure 
tone threshold losses, in decibels, at the frequencies 
indicated:

	500	1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear	10	10	25	65	80	45	

Left Ear	5	5	30	60	85	45

*As mentioned earlier, however, the pure tone threshold at 
500 Hz (i.e., 5 KHz) is not currently used for evaluation 
purposes-that is, when determining the appropriate rating to 
be assigned, but it is used instead in determining whether a 
ratable hearing loss exists under 38 C.F.R. § 3.385 (2002).  
That regulation arises in the context of determining whether 
the veteran is entitled to service connection, which is no 
longer at issue since the RO already has conceded that he is.  
The dispositive issue in his current appeal, rather, is 
whether he deserves a higher rating for his already service-
connected hearing loss disability.  

Also during the July 2000 VA audiometric evaluation, the 
veteran had the following speech recognition scores (using 
the Maryland CNC word list):

Right Ear	88%

Left Ear	88%

Thus, according to 38 C.F.R. § 4.85, Table VI, he has level 
II hearing acuity in each ear (i.e., bilaterally)-which, in 
turn, correlates to a noncompensable (0 percent) rating under 
Table VII, Diagnostic Code 6100.  This rating is derived 
entirely from an objective, systematic, "mechanical" 
application of the results of his July 2000 VA hearing test 
to the specific criteria of the applicable code, meaning the 
Board does not have any discretion whatsoever to conclude 
otherwise.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The Board has considered 38 C.F.R. § 4.86(a) and (b) with 
respect to the veteran's claim.  The audiological test 
results do not reflect puretone thresholds in the 1000, 2000, 
3000, and 4000 Hertz frequencies at 55 dB or more, as 
required under 38 C.F.R. § 4.85(a).  Further the current 
evidence does not reflect a simultaneous puretone threshold 
of 30 dB or less at 1000 Hertz and a puretone threshold of 70 
dB or more at 2000 Hertz, as required under 38 C.F.R. 
§ 4.86(b).  Thus, use of those criteria would therefore be 
inappropriate because he does not have the 
"exceptional patterns of hearing impairment" contemplated 
in 38 C.F.R. § 4.86(a) and (b).  And inasmuch as these 
special provisions do not apply, and the preponderance of the 
evidence is against his claim otherwise, his appeal must be 
denied.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

Here, the veteran also is not shown to warrant consideration 
for an extra-schedular rating for the service-connected 
disorder at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran has alleged that he has lost 
promotional opportunities at his employment due to his 
service-connected bilateral hearing loss.  However, the 
requirement for an extraschedular rating contemplates 
"marked" interference with employment and not simply that 
which is already encompassed under specific schedular rating 
criteria.  He has not been hospitalized on account of it and 
the degree and type of impairment is not of the type which 
would otherwise rendered impractical the application of the 
regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for a compensable rating for the bilateral hearing 
loss is denied.  


REMAND

As alluded to earlier, a December 2000 rating decision 
granted service connection for bilateral tinnitus and 
assigned a 10 percent rating effective December 27, 1999.  
Following that, in his July 2001 VA From 9, the veteran 
disagreed with the assignment of a single 10 percent rating 
for his bilateral tinnitus.  That was a timely NOD concerning 
this issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.201 (2002); see also Gallegos v. Gober, 14 Vet. App. 50 
(2000) (an NOD need only consist of a writing which expresses 
disagreement with an RO decision).  

The RO has not, however, issued an SOC in response to the 
veteran's NOD.  When there has been an initial RO 
adjudication of a claim and an NOD as to its denial, the 
claimant is entitled to an SOC, and the RO's failure to issue 
an SOC is a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  

Accordingly, the case must be REMANDED to the RO for the 
following:

1.  The RO must issue an SOC, containing 
all applicable laws and regulations, on 
the issue of the veteran's entitlement to 
a higher initial rating for his bilateral 
tinnitus.  The SOC must address his 
contention that he is entitled to at 
least a 10 percent rating for each ear.  
Note, however, that VA's General Counsel 
recently issued a precedent opinion 
concluding that separate ratings for 
tinnitus are not possible.  
See VAOPGCPREC 2-2003 (May 22, 2003).  
See also Wanner v. Principi, 17 Vet. 
App. 4, 18 (2003).  The veteran, 
nonetheless, must be duly apprised of 
this in an SOC and given the opportunity 
to "perfect" an appeal to the Board on 
this issue by submitting a 
timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).

2.  If, and only if, the veteran perfects 
a timely appeal for a higher initial 
rating for his bilateral tinnitus should 
this claim be returned to the Board.

No action is required on the part of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	


                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



